DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of bumps disposed in a non-contiguous manner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al.  (U.S. Patent No. 5,673,546).
Examiner’s note concerning Claim 1, Claim 1 is directed to a product-by-process claim wherein the process relied upon is “insert molding”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Abraham et al. disclose a slip resistant shoelace, comprising: 
a shoelace tube (7” or 9”); and 
a plurality of bumps (19) integrated with said shoelace tube, said plurality of bumps having  a coefficient of friction greater than said shoelace tube without bumps (19 is a friction element and it is inherent that it would have coefficient of friction greater than said shoelace tube without bumps);
wherein said plurality of bumps are integrated with said shoelace tube by one of:  (i) being woven through a surface of said shoelace tube (see Col. 4 lines 5-24); and (ii) being adhered to the surface of said shoelace tube;

As for claim 8, the slip resistant shoelace as in claim 1, wherein said plurality of bumps are disposed over said shoelace tube in a helical manner (see Fig. 4B).

As for Claims 9-14 and 16-19, Abraham et al. disclose a slip resistant cord, comprising: 
an outer surface of said cord (outer surface of 7” or 9”); and
a plurality of bumps (19) integrated with said cord, said plurality of bumps having coefficient of friction greater than said outer surface without bumps (member 19 is a friction element and it is inherent that it would have coefficient of friction greater than said shoelace tube without bumps);
wherein said plurality of bumps are integrated with the outer surface of said cord by one of: (i) being woven through the outer surface of said cord (see Col. 4 lines 5-24); and (ii) being adhered to the outer surface of said cord;
wherein said plurality of bumps increase frictional resistance when said plurality of integral surface bumps come in contact or interact or interfere with each other or with any other surface (see Col. 2 lines 16-46).
As for claim 10, the slip resistant cord as in claim 9, wherein said plurality of bumps are disposed over at least a portion of said cord (see Fig. 4A-4B).
As for claim 11, the slip resistant shoelace as in claim 1, wherein said plurality of bumps are disposed transversely over said shoelace tube (19 are disposed transversely over the shoelace when viewed along the length of the shoelace tube).
As for claim 12, the slip resistant shoelace as in claim 1, wherein said plurality of bumps are disposed in a non-contiguous manner (see Fig. 4A).

As for claim 14, the slip resistant shoelace as in claim 1, wherein said shoelace tube has a flat cross section with two sides (the front and rear surfaces has a cross section of 7” or 9” is flat).
As for claim 16, the slip resistant cord as in claim 9, wherein said plurality of bumps are disposed transversely over said outer surface (19 are disposed transversely over the shoelace when viewed along the length of the shoelace tube).
As for claim 17, the slip resistant cord as in claim 9, wherein said plurality of bumps are disposed in a non-contiguous manner (see Fig. 4A).
As for claim 18, the slip resistant cord as in claim 9, wherein said plurality of bumps are disposed in a contiguous manner over said outer surface (see Fig. 4B).
As for claim 19, the slip resistant cord as in claim 9, wherein said slip resistant cord has a flat cross section with two sides (the front and rear surfaces has a cross section of tube 42 is flat).
Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677